DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2021 has been entered.
 
Status of Claims
Claims 1-4, 7-21, and 24-50, 53-54 remain pending.  
Claims 2-4, 13-15, 19-21, 35, 37, 44, and 46 have been withdrawn from further consideration.
Claims 1, 7-12, 16-18, 24-34, 36, 38-43, 45, and 47-50 and 53-54 are hereinafter examined on the merits.

Response to Arguments
Applicant’s arguments on pages 13-18 of Applicant’s responses filed 07/27/2021 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Therefore the claims stand rejected.

Withdrawn Rejections
Pursuant of Applicant’s amendments filed 07/27/2021, the rejections of claims 1, 7-12, 16-18, 24-28 under 35 U.S.C. 112(a), pre-AIA , first paragraph, have been withdrawn.
Pursuant of Applicant’s amendments filed 07/27/2021, the rejections of claims 1, 7-12, 16-18, 24-28 under 35 U.S.C. 112(b), pre-AIA , second paragraph have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-12, 16-18, 24-34, 36, 38-43, 45, and 47-50 and 53-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, 18, 24, 29, and 40 recite “a housing that is configured to be completely away from the patient”. However, it is unclear what is meant by the housing being completely away from the patient.  Furthermore, it is unclear how the patient is being with imaged or treated with a device that is supposed to be completely away from the patient. For purposes of the examination the limitation is being interpreted to mean that the imager is not in direct contact with the patient. 
Claims 1, 7, 18, and 24 also recite “an imaging device” and “a treatment machine”. It is unclear if the imaging device and the treatment machine are the same system configured to perform the recited 
Claim 31 recites “wherein the dose information comprises a metric that represents a real time actual in-vivo dose”. It is unclear what comprises a “real time actual in-vivo dose” as there is no specified meaning for  “actual” in the disclosure, hence it is unclear if the term carries any special meaning in its use to qualify the dose information.  More specifically, it is unclear what qualifies a dose as actual versus non-actual.  
The dependent claims of are rejected based on their respective dependencies on claims 1, 7, 18, 24, 29 and 40. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-8, 11-12, 16-18, 24-31, 34, 36, 38-43, 45, 47-48 and 53-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghelmansarai, et al., US 20030083564.
Regarding claim 1, Gheralmansarai teaches a method of triggering an imaging process to image a patient (see paragraph 9 for the imaging synchronized with the x-ray therapy pulses for imaging a patient), comprising: 
obtaining first information regarding a state of a component (paragraph 50 discloses a linear accelerator pulse signal associated with the x-ray source 12);
processing the first information to determine if the state of the component satisfies a first pre-defined criterion (paragraph 30 indicates that the controller which includes a processor and it produces the pulse signal is synchronized with the trigger signal for imaging so that “After each trigger signal is generated, other pulse signals from the x-ray source do not trigger until the end of the frame (i.e. a selected frame has been scanned or a particular frame period has elapsed). Trigger signals during the frame scan period are ignored by the imaging device 16. Subsequently, another trigger signal is generated in synchronization with another pulse signal from the x-ray source 12”, meaning the pulse signal is processed to assess the x-ray source 12 is pulsing); and 
generating a signal automatically, after the first information is obtained, to cause an imaging device to begin the imaging process to image the patient without requiring any user input to be provided after the first information is obtained (see paragraph 51 for the initiation of the scans by the imaging device 16 after the refresh period and any associated delay without any user input, that is automatically), 
the imaging process including a delivery of imaging energy based at least in part on a result from the processing step (paragraph 23 states that the imaging device 16 comprises an electronic portal imaging device or other large area flat panel digital x-ray imaging detector for radiographic application, which includes x-ray detection and image from the detection), 
the imaging device (imaging device 16 of fig. 1) having a housing (see paragraph 23 for flat panel digital x-ray imaging detector) that is configured to be completely away from the patient at least during the imaging process (see fig. 1 and paragraph 19 which disclose an x-ray therapy system 10 which requires that the patient is arranged on a patient bed, away from the x-ray source and detector), wherein the imaging device also includes an imager (see fig. 1 and paragraph 23 for the flat panel digital x-ray imaging detector)
wherein the first information regarding the state of the component (linear accelerator pulse signal) indicates an amount of time the component has been operated (see fig. 5 and paragraph 50 for the pulse signal indicating that the linear accelerator radiation is on and a trigger signal for the imaging is sent as a result), the component being a treatment machine component located outside the the component is the linear accelerator of paragraph 20 which is separate from the imaging device 16).

Regarding claim 7, Gheralmansarai a method of triggering an imaging process to image a patient (see paragraph 9 for the imaging synchronized with the x-ray therapy pulses for imaging a patient) using an imaging device (see imaging device 16 of fig. 1), 
the imaging device (see imaging device 16 of fig. 1) comprising an imager (see fig. 1 and paragraph 23 for the flat panel digital x-ray imaging detector), the method comprising: 
obtaining first information regarding a state of a component(paragraph 50 discloses a linear accelerator pulse signal associated with the x-ray source 12);
processing the first information to determine if the state of the component satisfies a first pre-defined criterion processing the first information to determine if the state of the component satisfies a first pre-defined criterion (paragraph 30 indicates that the controller which includes a processor and it produces the pulse signal is synchronized with the trigger signal for imaging so that “After each trigger signal is generated, other pulse signals from the x-ray source do not trigger until the end of the frame (i.e. a selected frame has been scanned or a particular frame period has elapsed). Trigger signals during the frame scan period are ignored by the imaging device 16. Subsequently, another trigger signal is generated in synchronization with another pulse signal from the x-ray source 12”, meaning the pulse signal is processed to assess the x-ray source 12 is pulsing); and 
generating a signal automatically, after the first information is obtained, to cause the imaging device to begin the imaging process to image the patient without requiring any user input to be provided after the first information is obtained (see paragraph 51 for the initiation of the scans by the imaging device 16 after the refresh period and any associated delay without any user input, that is automatically), 
paragraph 23 states that the imaging device 16 comprises an electronic portal imaging device or other large area flat panel digital x-ray imaging detector for radiographic application, which includes x-ray detection and image from the detection), 
the imaging device (imaging device 16 of fig. 1) having a housing (see paragraph 23 for flat panel digital x-ray imaging detector) that is configured to be completely away from the patient at least during the imaging process (see fig. 1 and paragraph 19 which disclose an x-ray therapy system 10 which requires that the patient is arranged on a patient bed, away from the x-ray source and detector), wherein the imaging device also includes an imager (see fig. 1 and paragraph 23 for the flat panel digital x-ray imaging detector)
wherein the first information (linear accelerator pulse signal of paragraph 50) regarding the state of the component comprises a signal from the component (see fig. 5 and paragraph 50 for the pulse signal indicating that the linear accelerator radiation is in an on state and a trigger signal for the imaging is sent as a result), the component being a treatment machine component located outside the imager (the component is the linear accelerator of paragraph 20 which is separate from the imaging device 16).

Regarding claim 8, Gheralmansarai teaches all the limitations of claim 12 below.
Gheralmansarai further teaches wherein the second information (see paragraph 30 for the trigger signal generated based on the dose mode) comprises a signal from an operator of the component (see paragraph 30 for the user selections).

Regarding claim 11 Gheralmansarai teaches all the limitations of claim 1 above.
paragraph 50 states that “Substantially continuous imaging while radiation is being applied allows for measurement of the amount of radiation dosage and effects of therapy”).

Regarding claim 12, Gheralmansarai teaches all the limitations of claim 1 above.
Gheralmansarai further teaches obtaining second information (see paragraph 30 for the trigger signal generated based on the dose mode); and
processing the second information to determine if a second pre-defined criterion is satisfied (in paragraph 30, the controller including the processor is taught to make a selection between low dose or high dose for operation of the x-ray source 12); 
wherein the signal is generated to cause the imaging process to begin based at least in part on the result from the act of processing the first information and a result from the act of processing the second information (see paragraph 51 for the initiation of the scans by the imaging device 16 after trigger signal from the processor according to paragraph 30).

wherein the hardware processor is configured to generate the signal to cause the imaging process to begin based at least in part on results from the acts of determining  (see paragraph 51 for the initiation of the scans by the imaging device 16 after trigger signal from the processor according to paragraph 30).

Regarding claim 16, Gheralmansarai teaches all the limitations of claim 1 above.
 Gheralmansarai further teaches receiving a user input indicating a desire to begin the imaging process (see paragraph 30 for the user selections), wherein the signal is generated to cause the imaging See paragraph 26). 

Regarding claim 17, Gheralmansarai teaches all the limitations of claim 1 above.
Gheralmansarai further teaches using image from the imaging process to confirm a position of a target inside a body of the patient (see paragraph 49 for the verification of the positioning of the patient for the application of therapeutic x-rays. Here, the therapeutic x-ray is meant for a tumor tissue (paragraph 2) of the patient which is a part of the patient’s body). 

Regarding claim 18, Gheralmansarai teaches a system for triggering an imaging process to image a patient (see fig. 1 for x-ray system 10) using an imaging device (image device 16 of fig. 1), the imaging device comprising an imager  (see paragraph 23 for flat panel digital x-ray imaging detector), the system (see the system 10 in fig. 1), comprising: 
a hardware processor (controller 20 of paragraph 30 including a processor)  configured for: 
obtaining first information regarding a state of a component  (paragraph 50 discloses a linear accelerator pulse signal associated with the x-ray source 12), 
wherein the first information regarding the state of the component indicates an amount of time the component has been operated (see fig. 5 and paragraph 50 for the pulse signal indicating that the linear accelerator radiation is in an on state and a trigger signal for the imaging is sent as a result), the component being a treatment machine component located outside the imager (the component is the linear accelerator of paragraph 20 which is separate from the imaging device 16)
determining if the state of the component satisfies a first pre-defined criterion (paragraph 30 indicates that the controller which includes a processor and it produces the pulse signal is synchronized with the trigger signal for imaging so that “After each trigger signal is generated, other pulse signals from the x-ray source do not trigger until the end of the frame (i.e. a selected frame has been scanned or a particular frame period has elapsed). Trigger signals during the frame scan period are ignored by the imaging device 16. Subsequently, another trigger signal is generated in synchronization with another pulse signal from the x-ray source 12”, meaning the pulse signal is processed to assess the x-ray source 12 is pulsing), wherein the first pre-defined criterion comprises a time criterion (see fig. 5 and paragraph 50 for the timing chart indicative of when the pulse signal is sent to indicate when the linear accelerator is pulsing)
and wherein the hardware processor (controller 20 of paragraph 30 including a processor) is configured to determine if the state of the component satisfies the first pre-defined criterion by determining if the first information satisfies the time criterion (paragraph 30 indicates that the controller which includes a processor and it produces the pulse signal is synchronized with the trigger signal for imaging so that “After each trigger signal is generated, other pulse signals from the x-ray source do not trigger until the end of the frame (i.e. a selected frame has been scanned or a particular frame period has elapsed). Trigger signals during the frame scan period are ignored by the imaging device 16. Subsequently, another trigger signal is generated in synchronization with another pulse signal from the x-ray source 12”, meaning the pulse signal is processed to assess the x-ray source 12 is pulsing); and 
generating a signal automatically, after the first information is obtained by the processor, to cause the imaging device to begin the imaging process to image the patient without requiring any user input to be provided after the first information is obtained by the processor, (see paragraph 51 for the initiation of the scans by the imaging device 16 after the refresh period and any associated delay without any user input, that is automatically),  
the imaging process including a delivery of imaging energy if the signal satisfies the first pre-defined criterion (paragraph 23 states that the imaging device 16 comprises an electronic portal imaging device or other large area flat panel digital x-ray imaging detector for radiographic application, which includes x-ray detection and image from the detection once the pulse signal has been used to determine that the linear accelerator is pulsing as shown in fig. 5 and paragraph 50), 
the imaging device (image device 16 of fig. 1) having a housing that is configured to be away from the patient at least during the imaging process (see fig. 1 and paragraph 19 which disclose an x-ray therapy system 10 which requires that the patient is arranged on a patient bed, away from the x-ray source and detector).

Regarding claim 24, Gheralmansarai teaches a system for triggering an imaging process to image a patient (see fig. 1 for x-ray system 10) using an imaging device (image device 16 of fig. 1), the imaging device comprising an imager (see paragraph 23 for flat panel digital x-ray imaging detector), the system (see the system 10 in fig. 1), comprising:
a hardware processor (controller 20 of paragraph 30 including a processor) configured for: obtaining first information regarding a state of a component (paragraph 50 discloses a linear accelerator pulse signal associated with the x-ray source 12), 
wherein the first information regarding the state of the component indicates an amount of time the component has been operated (see fig. 5 and paragraph 50 for the pulse signal indicating that the linear accelerator radiation is in an on state and a trigger signal for the imaging is sent as a result), the component being outside the imager (the component is the linear accelerator of paragraph 20 which is separate from the imaging device 16) 
determining if the state of the component satisfies a first pre-defined criterion (paragraph 30 indicates that the controller which includes a processor and it produces the pulse signal is synchronized with the trigger signal for imaging so that “After each trigger signal is generated, other pulse signals from the x-ray source do not trigger until the end of the frame (i.e. a selected frame has been scanned or a particular frame period has elapsed). Trigger signals during the frame scan period are ignored by the imaging device 16. Subsequently, another trigger signal is generated in synchronization with another pulse signal from the x-ray source 12”, meaning the pulse signal is processed to assess the x-ray source 12 is pulsing), 
wherein the hardware processor (controller 20 of paragraph 30 including a processor) is configured to determine if the state of the component satisfies the first pre-defined criterion by determining if the signal satisfies the first pre-defined criterion (paragraph 30 indicates that the controller which includes a processor and it produces the pulse signal is synchronized with the trigger signal for imaging so that “After each trigger signal is generated, other pulse signals from the x-ray source do not trigger until the end of the frame (i.e. a selected frame has been scanned or a particular frame period has elapsed). Trigger signals during the frame scan period are ignored by the imaging device 16. Subsequently, another trigger signal is generated in synchronization with another pulse signal from the x-ray source 12”, meaning the pulse signal is processed to assess the x-ray source 12 is pulsing); and 
generating a signal automatically, after the first information is obtained by the processor, to cause the imaging device to begin the imaging process to image the patient without requiring any user input to be provided after the first information is obtained by the processor (see paragraph 51 for the initiation of the scans by the imaging device 16 after the refresh period and any associated delay without any user input, that is automatically), 
the imaging process including a delivery of imaging energy if the signal satisfies the first pre-defined criterion (paragraph 23 states that the imaging device 16 comprises an electronic portal imaging device or other large area flat panel digital x-ray imaging detector for radiographic application, which includes x-ray detection and image from the detection once the pulse signal has been used to determine that the linear accelerator is pulsing as shown in fig. 5 and paragraph 50), 
image device 16 of fig. 1) having a housing that is configured to be away from the patient at least during the imaging process (see fig. 1 and paragraph 19 which disclose an x-ray therapy system 10 which requires that the patient is arranged on a patient bed, away from the x-ray source and detector).

Regarding claim 25, Gheralmansarai teaches all the limitations of claim 26 below.
Gheralmansarai further teaches wherein the second information (see paragraph 30 for the trigger signal generated based on the dose mode) comprises a signal from an operator of the component (see paragraph 30 for the user selections).

Regarding claim 26, Gheralmansarai teaches all the limitations of claim 18 above.
Gheralmansarai further teaches wherein the hardware processor (controller 20 of paragraph 30 including a processor) is further configured for: 
obtaining second information (see paragraph 30 for the trigger signal generated based on the dose mode); and 
determining if a second pre-defined criterion is satisfied based on the second information (in paragraph 30, the controller including the processor is taught to make a selection between low dose or high dose for operation of the x-ray source 12); 

Regarding claim 27, Gheralmansarai further teaches wherein the hardware processor (controller 20 of paragraph 30 including a processor) is further configured to receive a user input indicating a desire to begin the imaging process  (see paragraph 30 for the user selections), 
controller 20 of paragraph 30 including a processor) is configured to generate the signal to cause the imaging process to begin when the first pre-defined criterion is satisfied and when the user input is received by the hardware processor(See paragraph 26).

Regarding claim 28, Gheralmansarai teaches wherein the hardware processor (controller 20 of paragraph 30 including a processor) is further configured to use image from the imaging process to confirm a position of a target inside a body of the patient (see paragraph 49 for the verification of the positioning of the patient for the application of therapeutic x-rays. Here, the therapeutic x-ray is meant for a tumor tissue (paragraph 2) of the patient which is a part of the patient’s body).

Regarding claim 29, Gheralmansarai teaches a method of triggering an imaging process to image a patient (see paragraph 9 for the imaging synchronized with the x-ray therapy pulses for imaging a patient), comprising: 
obtaining first information, the first information comprising treatment dose information (see paragraph 30 for the trigger signal generated based on the dose mode); 
processing the first information to determine if a first pre-defined criterion is satisfied, the first pre-defined criterion comprises a dose criterion (in paragraph 30, the controller including the processor is taught to make a selection between low dose or high dose for operation of the x-ray source 12 ); and 
generating a signal to cause an energy output device (x-ray source 12 of fig. 1) to begin a delivery of imaging energy based at least in part on a result from the processing of the first information comprising the treatment dose information (see paragraph 41 for the trigger signals for the scan), 
the energy output device (x-ray source 12 of fig. 1) being located in a housing that is configured to be completely away from the patient at least when the energy output device delivers the imaging see fig. 1 and paragraph 19 which disclose an x-ray therapy system 10 which requires that the patient is arranged on a patient bed, away from the x-ray source and detector).

Regarding claim 30, Gheralmansarai teaches all the limitations of claim 29 above.
Gheralmansarai teaches wherein the treatment dose information comprises a dose value (see paragraph 20 for the megavoltage linear accelerator and paragraph 34-35 for the voltage selections for the linear accelerator).

Regarding claim 31, Gheralmansarai teaches all the limitations of claim 29 above.
Gheralmansarai teaches wherein the treatment dose information comprises a metric that represents a real time actual in-vivo dose (see paragraph 54 for the dose exposures).

Regarding claim 34, Gheralmansarai teaches all the limitations of claim 29 above.
Gheralmansarai teaches obtaining second information (see paragraph 30 for the trigger signal generated based on the dose mode); and 
processing the second information to determine if a second pre-defined criterion is satisfied (in paragraph 30, the controller including the processor is taught to make a selection between low dose or high dose for operation of the x-ray source 12);
wherein the signal is generated to cause the delivery of the imaging energy to begin based at least in part on the result from the act of processing the first information and a result from the act of processing the second information (in paragraph 30, the controller including the processor is taught to make a selection between low dose or high dose for operation of the x-ray source 12 and paragraph 51 for the initiation of the scans by the imaging device 16 after trigger signal from the processor according to paragraph 30);

Regarding claim 36, Gheralmansarai teaches all the limitations of claim 34 above.
Gheralmansarai teaches wherein the second information comprises timing information (see fig. 5 and paragraph 50 for the pulse signal indicative of when the radiation is on).

Regarding claim 38, Gheralmansarai teaches all the limitations of claim 29 above.
Gheralmansarai teaches receiving a user input indicating a desire to begin an imaging process (see paragraph 30 for the user selections), 
wherein the signal is generated to cause the delivery of the imaging energy to begin when the result from the act of processing indicates that the first pre-defined criterion is satisfied (see paragraph 30 for the generation of the trigger signal on condition that the dose-based mode of operation is selected) and when the user input is received (See paragraph 26).

Regarding claim 39, Gheralmansarai teaches all the limitations of claim 29 above.
Gheralmansarai teaches using image resulted from the delivery of the imaging energy to confirm a position of a target inside a body of the patient (see paragraph 49 for the verification of the positioning of the patient for the application of therapeutic x-rays. Here, the therapeutic x-ray is meant for a tumor tissue (paragraph 2) of the patient which is a part of the patient’s body).

Regarding claim 40, Gheralmansarai teaches a system for triggering an imaging process to image a patient (see fig. 1 for x-ray system 10), comprising: a hardware processor (controller 20 of paragraph 30 including a processor) configured for: 
obtaining first information, the first information comprising treatment dose information (see paragraph 30 for the trigger signal generated based on the dose mode); 
in paragraph 30, the controller including the processor is taught to make a selection between low dose or high dose for operation of the x-ray source 12 ),
wherein the hardware processor (controller 20 of paragraph 30 including a processor) is configured to determine if the first pre-defined criterion is satisfied by determining if the treatment dose information satisfies the dose criterion (in paragraph 30, the controller including the processor performs the step of deciding the type of operation and selecting the appropriate accordingly); and 
generating a signal to cause an energy output device (x-ray source 12 of fig. 1) to begin a delivery of imaging energy if the treatment dose information satisfies the dose criterion (see paragraph 41 for the trigger signals for the scan), 
the energy output device (x-ray source 12 of fig. 1) being located in a housing that is configured to be completely away from the patient at least when the energy output device delivers the imaging energy (see fig. 1 and paragraph 19 which disclose an x-ray therapy system 10 which requires that the patient is arranged on a patient bed, away from the x-ray source and detector).

Regarding claim 41, Gheralmansarai teaches all the limitations of claim 40 above. 
Gheralmansarai teaches wherein the treatment dose information comprises a dose value (see paragraph 20 for the megavoltage linear accelerator and paragraph 34-35 for the voltage selections for the linear accelerator).

Regarding claim 42, Gheralmansarai teaches all the limitations of claim 40 above. 
Gheralmansarai teaches wherein the treatment dose information comprises a metric that represents a real time actual in-vivo dose (see paragraph 54 for the dose exposures).


obtaining second information paragraph 50 discloses a linear accelerator pulse signal associated with the x-ray source 12); and 
determining if a second pre-defined criterion is satisfied based on the second information (paragraph 30 indicates that the controller which includes a processor and it produces the pulse signal is synchronized with the trigger signal for imaging so that “After each trigger signal is generated, other pulse signals from the x-ray source do not trigger until the end of the frame (i.e. a selected frame has been scanned or a particular frame period has elapsed). Trigger signals during the frame scan period are ignored by the imaging device 16. Subsequently, another trigger signal is generated in synchronization with another pulse signal from the x-ray source 12”, meaning the pulse signal is processed to assess the x-ray source 12 is pulsing);
wherein the hardware processor (controller 20 of paragraph 30 including a processor) is configured to generate the signal to cause the delivery of the imaging energy to begin based at least in part on results from the acts of determining (see paragraph 51 for the initiation of the scans by the imaging device 16 after trigger signal from the processor according to paragraph 30).

Regarding claim 45, Gheralmansarai teaches all the limitations of claim 40 above. 
Gheralmansarai further teaches wherein the second information comprises timing information (see fig. 5 and paragraph 50 for the pulse signal indicative of when the radiation is on).

Regarding claim 47, Gheralmansarai teaches all the limitations of claim 40 above. 
Gheralmansarai further teaches wherein the hardware processor is further configured to;
see paragraph 30 for the user selections),
wherein the hardware processor (controller 20 of paragraph 30 including a processor) is configured to generate the signal to cause the delivery of the imaging energy to begin when the first pre-defined criterion is satisfied (see paragraph 30 for the generation of the trigger signal on condition that the dose-based mode of operation is selected) and when the user input is received by the hardware processor (See paragraph 26).

Regarding claim 48, Gheralmansarai teaches all the limitations of claim 40 above. 
Gheralmansarai teaches wherein the hardware processor (controller 20 of paragraph 30 including a processor) is further configured to use image resulted from the delivery of the imaging energy to confirm a position of a target inside a body of the patient (see paragraph 49 for the verification of the positioning of the patient for the application of therapeutic x-rays. Here, the therapeutic x-ray is meant for a tumor tissue (paragraph 2) of the patient which is a part of the patient’s body).

Regarding claims 53 and 54, Gheralmansarai teaches all the limitations of claims 29 and 40, respectively.
Gheralmansarai further teaches wherein the imaging energy is for reception by an imager that is mounted to a treatment machine (see paragraph 19 which includes that the imaging device is part of the x-ray therapy system 10).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-10, 32-33 and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Gheralmansarai in view of Khamene, et al., US 20080031404, hereafter referred to as “Khamene”.

Regarding claim 9, Gheralmansarai teaches all the limitations of claim 1 above.

However, Khamene teaches a 4D image verification in respirator gated radiation therapy combined with imaging as disclosed by Gheralmansarai (see abstract) including the acquisition of kilo-electron volt fluoro imaging for use in image guided therapy (see paragraph 42). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Gheralmansarai’s imaging process to include Khamene’s kilo-electron volt fluoro imaging for improved localization of a treatment site. See paragraphs 42-43 of Khamene. 

Regarding claim 10, Gheralmansarai teaches all the limitations of claim 1 above.
Gheralmansarai does not teach wherein the imaging process comprises a MV image acquisition process.
However, Khamene teaches a 4D image verification in respirator gated radiation therapy (see abstract) including the acquisition of mega-electron volt fluoro imaging for use in image guided therapy (see paragraph 42). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Gheralmansarai’s imaging process to include Khamene’s mega-electron volt fluoro imaging for improved localization of a treatment site. See paragraphs 42-43 of Khamene. 

Regarding claim 32, Gheralmansarai teaches all the limitations of claim 29 above.
Gheralmansarai does not teach wherein the imaging energy is for a kV image acquisition process.
see paragraph 42). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Gheralmansarai’s method to include Khamene’s kilo-electron volt fluoro imaging for improved localization of a treatment site. See paragraphs 42-43 of Khamene. 

Regarding claim 33, Gheralmansarai teaches all the limitations of claim 29 above. 
Gheralmansarai does not teach wherein the imaging process comprises a MV image acquisition process.
However, Khamene teaches the acquisition of mega-electron volt fluoro imaging for use in image guided therapy (see paragraph 42). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Gheralmansarai’s method to include Khamene’s mega-electron volt fluoro imaging for improved localization of a treatment site. See paragraphs 42-43 of Khamene. 

Regarding claims 49 and 50, Gheralmansarai teaches all the limitations of claims 29 and 40, respectively.
Gheralmansarai does not teach wherein the treatment dose information represents total dose that is resulted from delivery of treatment radiation. (See paragraph 92 and fig. 13).
However, Khamene teaches determination of dose information for treatment in paragraph 81. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Gheralmansarai’s system to determine dose information for treatment the way Khamene teaches for improved localization of a treatment site. See paragraphs 42-43 of Khamene. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAROUK A BRUCE/Examiner, Art Unit 3793      


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793